DETAILED ACTION
This Office action is in response to the amendment filed on 09/27/2022. Claims 1-11, 14-15, and 17-19 are pending. Claims 7 and 15 have been amended. Claims 12, 13, and 16 have been cancelled. 

The previous objection of the claim  is withdrawn in light of Applicant’s cancellation of claim 1.

The previous 35 USC 112 rejection of claims 12-13 are withdrawn in light of Applicant’s cancellation of claims 12-13. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121 (d) are required in this application because black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Milo US20150101258 as applied to claim1 above, in view of Pillai US20190044549.
Claim 15. Milo discloses an inflatable structure (100) for providing a theater in which to operate a virtual reality gaming system, the inflatable structure comprising: a plurality of inflatable walls (308) arranged to form a room (200) having an interior; at least one inflatable beam (302) positioned in a ceiling of the room wherein wiring extends through the inflatable beam (P.0042); but is silent on a virtual reality headset supported by the inflatable beam. 
	Pillai before the filing date of the instant invention discloses virtual reality headset (combination of 208 and 202) supported wherein wiring (212) extends to the virtual reality headset system. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use the structure of Milo for a theater to and pass the wiring through the beams for concealing wires absent any unexpected result.

Claims 17-18. Milo as modified fails to disclose an integrated inflatable seating element that can transition from a stored configuration, wherein the seating element is positioned within a pocket of one of the inflatable walls, and a deployed configuration. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide such a seating element that is integrated into the structure for accommodating people while being easy to pack up with  the structure when deflated, as this is known in the art - see example 66 in Fig.6 of Parker US20040154616.

Claim 19. Milo as modified discloses comprising one or more of the following: an integrated display; an integrated timer; an integrated speaker; and an integrated cooling unit (P.0039).

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. Applicant argues that Milo and Pillai do not make it obvious to a person one of ordinary skill to configure a system with "wiring connected to the virtual reality headset extend[ing] through an opening in the inflatable beam to the virtual reality headset." Specifically, none of the references teach or suggest routing wiring through an opening in an inflatable beam.
Examiner disagrees. Milo clearly discloses the shelter 100 may also incorporate features and materials used in conventional structures, including, for example, wood, metal, glass, solid ducts, wiring, conduit, flooring, decking, etc.,, further stating the various assemblies of the shelter 100 may also include various other features common to structures, including, for example, windows 112, man doors 114, cargo doors, skylights, exhaust/intake vents, heating and cooling pipes/ducts/plenums, electrical and communication services, conduits, chutes, etc. Hence, one of ordinary skill in the art would pass the wiring through the beams in the ceiling to conceal electrical wires (as routinely performed in conventional structures), as a person with ordinary skill has good reason to pursue known options within his or her technical grasp

Allowable Subject Matter
Claims 1-11 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning at least a first non-pressurized lockable compartment integrated between a back surface and a front surface and within a thickness of a first inflatable wall of the plurality of inflatable walls, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633